Citation Nr: 1046583	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
systemic lupus erythematosus (SLE), to include a total disability 
rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to October 1981 
and from January 2004 to October 2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  A May 2006 
decision granted service connection for systemic lupus 
erythematosus (SLE) and assigned a 10 percent rating, effective 
from October, 14, 2004.  This was increased to 60 percent, also 
effective from October 14, 2004, in a September 2008 rating 
determination.  The appeal continues.  

In March 2010, the Board remanded the claim for additional 
development, to include the obtainment of records from the Social 
Security Administration (SSA).  The claim has now been returned 
to the Board and is ready for further appellate consideration.  

It is noted that during the appeal period, two periods of a 
temporary total ratings have been assigned after right knee 
surgery.  There has been no disagreement with that action.  
Nothing herein should be taken as interfering or altering those 
decisions.

Finally, the Court of Appeals for Veterans Claims (CAVC/Court) 
has recently held that a request for a TDIU, whether expressly 
raised by a Claimant or reasonably raised by the record, is an 
attempt to obtain an appropriate rating for disability or 
disabilities, and is part of a claim for increased compensation.  
There must be cogent evidence of unemployability in the record.  
Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 
552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, it is the 
Board's conclusion that a request for a TDIU has reasonably been 
raised, and that claim will be addressed (in addition to the 
increased rating claim) in the decision below.  



FINDINGS OF FACT

1.  From October 14, 2004, the Veteran's SLE has been manifested 
by no more than exacerbations lasting a week or more, 2 to 3 
times per year.  Acute exacerbations producing severe impairment 
of health have not been shown.  

2.  Service connection has been established for SLE, rated at 60 
percent; degenerative disc disease, status post C5-6 discectomy 
and fusion, cervical spine, rated as 20 percent disabling; status 
post arthroscopy, excision medial synovial plica, left knee, 
rated as 10 percent disabling; degenerative changes in the lumbar 
spine, rated as 10 percent disabling; scar, medial tip, right 
fifth digit associated with limitation of motion, status post 
laceration with repair, right fifth digit, rated as 10 percent 
disabling; and status post debridement of the right knee, rated 
as 10 percent disabling.  Also service-connected but assigned 
noncompensable disability ratings are residuals of fracture of 
the 10th and 11th left ribs, colitis/proctitis, hemorrhoids, 
status post nondisplaced fractured tip of the nasal bone, and 
limitation of motion, status post laceration with repair, right 
fifth digit.  A combined rating of 80 percent is in effect.  

3.  The Veteran has variously reported completing 1 or 2 years of 
college.

4.  The Veteran has variously reported last working for the city 
government on March 13, 2006, or on March 8, 2007.

5.  It is more likely than not that as of March 8, 2007, but no 
earlier, the Veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 percent 
for SLE are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.88b, Diagnostic Code (DC) 6350 
(2009).  

2.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a TDIUI have been met, from March 8, 
2007, but not earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, as to the increased rating issue, VA has a duty under the 
VCAA to notify a Claimant and any designated representative of 
the information and evidence needed to substantiate a claim.  In 
this regard, letters to the Veteran from the RO (to include 
letters in August 2007, May 2008, and August 2008) specifically 
notified him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service connection 
on a direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; (3) informing the Veteran about the information 
and evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his possession 
that pertained to the claims.

Second, as to the increased rating issue on appeal, VA has made 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  The information and evidence associated with 
the claims file consist of his service treatment records (STRs), 
VA medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
Veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in each of the VCAA letters mentioned 
above.  

As to the claim of a TDIU, (which the Board determined was 
effectively raised by the evidence), considering the claim on 
appeal in light of the above-noted legal authority, and in light 
of the Board's favorable disposition of this matter, the Board 
finds that all notification and development action needed to 
fairly resolve the claim has been accomplished.

SLE

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Consideration 
is also being given as to whether the impairment warrants a 
staged rating at any part of the appeal period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

Systematic lupus erythematous (SLE) is evaluated under 38 C.F.R. 
§ 4.88b, DC 6350 (20009).

Background

In this case, SLE has been assigned an initial disability rating 
of 60 percent, effective from the date following separation from 
service.  That date is October 14, 2004.  

Pursuant to DC 6350, the criterion for a 60 percent rating 
requires exacerbations lasting a week or more, two or three times 
per year.  For a 100 percent rating to be assigned, there must be 
frequent exacerbations, producing severe impairment of health.  
Id.  A review of the record reveals that there are private and VA 
treatment records dated to the present day showing treatment for 
SLE.  His wife and a friend submitted statements in 2008 
attesting to the severity of his SLE, to include his inability to 
be in the sun.  Moreover, several VA examinations have been 
conducted in recent years to determine the severity of the 
Veteran's SLE.  Specifically, VA examination reports are of 
record from December 2005, June 2008, and July 2008.  These 
reports show continued treatment for the skin form of lupus which 
has been confirmed by biopsy, and treated with corticosteroids.  
This skin condition remains active.  Also of record are numerous 
statements dated from 2007 through 2009 as provided by the 
Veteran's physician (S.H.S., M.D.) in which he has asserted that 
the Veteran has SLE with inflammatory arthritis, which has 
necessitated the use of steroids.  The VA and private records 
reflect that manifestations of his SLE include fatigability, 
generalized weakness, and cold and heat intolerance.  When 
examined in June 2008, the Veteran reported getting sores in his 
mouth about 4 times per year.  These sores lasted about 2 weeks.  
He was also getting Kenalog injections due to lupus skin rash 
outbreaks.  He reported a rash flare-up 4 to 5 times per year.  
He looked after his 3 year old when his wife was at work.  

When examined by VA examiners in June and July 2008, the Veteran 
exhibited a rash and lesions, but exposed areas were under 5%.  
Subsequently dated records show that he continues to be seen for 
SLE.  Contemporaneous records also reflect that he continues to 
be seen for other service-connected conditions such as the knees 
for which he underwent surgeries in 2007 and 2008.  

Documents of record reflect that SSA granted disability benefits 
due to SLE as of March 8, 2007.  

Analysis

Pursuant to DC 6350, the criterion for the next higher rating of 
100 percent requires acute symptoms with frequent exacerbations, 
producing severe impairment of health.  A review of the record, 
summarized above, shows acute symptoms to include continued 
treatment for associated skin problems, to include the use of 
steroids.  However, the evidence fails to reveal that the 
Veteran's SLE results in severe impairment of health.  While 
there is indication that the appellant tires easily and tries to 
avoid going out in the sun, there is nothing to suggest what 
would be defined severe impairment of health by any reasonable 
definition.

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 60 percent for SLE, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b) (2009).

A determination as to the degree of impairment due to service-
connected disability requires competent evidence.  The Appellant 
is competent to report his symptoms. As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment due to service-
connected SLE.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

As to the issue of a disability rating in excess of 60 percent 
for SLE, the Board has accorded more probative value to the VA 
examination reports and opinions.  The reports are detailed and 
thorough, rationales for the opinions were provided based on 
objective findings and reliable principles and are supported by 
VA treatment records.

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Appellant or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no other provision upon which to assign a higher rating.  Also 
considered was referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the 
Board finds no basis for further action on this question as there 
are no circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  



TDIU - Pertinent Laws and Regulations

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held 
that when entitlement to a TDIU is raised during the adjudicatory 
process of an underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it is 
part of the claim for benefits for the underlying disability.  
Evidence has been associated with the claims file during the 
pendency of this appeal which pertains to the issue of 
entitlement to a TDIU, including the private physician's report 
summarized above.  As such, entitlement to a TDIU is to be 
considered part of the claim in this case.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of two or 
more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 4.16(a) (2009).  It is provided 
further that the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to for the service-
connected disability or disabilities are met and in the judgment 
of the rating agency such service-connected disabilities render 
the veteran unemployable.  38 C.F.R. § 4.16(a) (2009).

It is established VA policy that all Veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
The Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b) (2009).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is whether 
the Veteran is capable of performing the physical and mental acts 
required by employment and not whether the Veteran is, in fact, 
employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Background

In addition to his SLE, rated at 60 percent, the Veteran has also 
established service connection for the following conditions: 
degenerative disc disease, status post C5-6 discectomy and 
fusion, cervical spine, rated as 20 percent disabling; status 
post arthroscopy, excision medial synovial plica, left knee, 
rated as 10 percent disabling; degenerative changes in the lumbar 
spine, rated as 10 percent disabling; scar, medial tip, right 
fifth digit associated with limitation of motion, status post 
laceration with repair, right fifth digit, rated as 10 percent 
disabling; and status post debridement of the right knee, rated 
as 10 percent disabling.  Also service-connected but assigned 
noncompensable disability ratings are residuals of fracture of 
the 10th and 11th left ribs, colitis/proctitis, hemorrhoids, 
status post nondisplaced fractured tip of the nasal bone, and 
limitation of motion, status post laceration with repair, right 
fifth digit.  A combined rating of 80 percent is in effect.  

The Veteran filed a claim for a TDIU in October 2008 which was 
denied by the Board in January 2009.  When the claim for a TDIU 
was denied by the RO manifestations of SLE were not considered as 
an increased rating for that condition was on appeal.  As noted 
above, the Board has determined that an initial rating in excess 
of 60 percent is not warranted.  It is noted that when the 
Veteran filed his claim for a TDIU in October 2008, he claimed 
that his disabilities precluded his full time employment as of 
March 12, 2006.  He reported that he last worked as a road 
operations manager for the city government.  On this application 
he reported completing two years of college education.

Social Security Administration (SSA) records reveal that the 
Veteran reported completing one year of college education and 
last worked as of March 8, 2007, for the city government.  He was 
ultimately granted SSA benefits effective that date.

Also of record is a January 2009 statement as provided by the 
Veteran's private physician.  He stated that in addition to the 
symptoms resulting from SLE, the Veteran was unable to weight 
bear for long periods of time due to his knee conditions.  He was 
unable to stoop or kneel and his overall physical activities were 
limited because of his knees.  He noted that it was "out of the 
question" for the Veteran to have a physical job.  While he 
thought that the Veteran might be able to work at a sedentary 
position, he would have to be accommodated for his chronic 
fatigue.  This would involve allowing the Veteran to take rest 
stops on a regular basis such as naps in the morning and 
afternoon.  

Analysis

In this case, the Appellant's SLE has been assigned a 60 percent 
rating since the date following his separation from service.  
Thus, the schedular criteria for consideration of a total rating 
under 38 C.F.R. § 4.16(a) have been met.  Moreover, his combined 
disability rating is 80 percent.  The Board points out that the 
Appellant is also service connected for numerous other conditions 
as noted earlier.  Therefore, the determinative issue is whether 
the Appellant is shown to be unable to secure and follow a 
substantially gainful occupation because of his service-connected 
disabilities.

Having reviewed the evidence, and while there is some doubt, the 
Board concludes that a finding in favor of entitlement to a TDIU, 
from March 8, 2007, but no earlier, is supportable.  It is noted 
that the weight of the evidence shows that the Veteran was 
employed until that date.  Review of the treatment records from 
that date forward reflect significant disability associated with 
his SLE and his knee disorders.  Shortly before the Veteran filed 
a claim for a TDIU in 2006, he was seen for service-connected 
neck issues, as well as for continued manifestations of his SLE, 
and as indicated above, he underwent knee surgeries in 2007 and 
2008.  And, as reported above, a statement by his private 
physician in 2009 shows that he would not be able to be gainfully 
employed, either in a physical or sedentary job.  

The Board notes that prior to March 8, 2007, the schedular 
criteria for a TDIU were not met in that the Veteran was 
employed.  38 C.F.R. § 4.16(a) (2009).  

In this case, while there is some doubt, resolving all doubt in 
favor the Appellant, the Board concludes that a finding in favor 
of a TDIU is supportable, from March 8, 2007, but no earlier.  
The evidence, to include the VA examination reports, tends to 
establish that the Appellant is incapable of substantially 
gainful employment by reason of his service- connected 
disabilities from that date.  

In sum, the preponderance of the evidence is against an initial 
rating in excess of 60 percent for SLE from October 14, 2004, and 
there is no doubt to be resolved.  However, the evidence is in 
favor of the grant of a TDIU as of March 8, 2007.  


ORDER

Entitlement to an initial rating in excess of 60 percent for SLE 
is denied.  

A TDIU is granted from March 8, 2007, but not earlier, subject to 
the controlling regulations applicable to the payment of monetary 
benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


